Citation Nr: 1015189	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  05-33 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial increased rating for service-
connected lumbar spine disability, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	James E. Caldwell, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served in the Mississippi Army National Guard 
from 1970 to 2004.  He was mobilized with his unit from 
January 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in February 
2010.  A transcript of the hearing is associated with the 
claims file.

The Board notes that Veterans of Foreign Wars of the United 
States previously represented the Veteran in this appeal.  
The Veteran, however, appointed a new representative in a VA 
Form 21-22a filed in September 2008.  Accordingly, the Board 
recognizes the change in representation.  See 38 C.F.R. § 
20.605.  See also 73 Fed. Reg. 29,852-29,880 (May 22, 2008).

The issues of entitlement to an initial increased rating for 
service-connected lumbar spine disability and entitlement to 
service connection for bilateral hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO

FINDING OF FACT

The Veteran's currently-shown tinnitus is related to service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In this case, the Board is granting the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110.  The 
term 'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).  

Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran attributes his currently-shown tinnitus to his 
active military service.  

The report of a March 2004 post-deployment examination shows 
the Veteran reported current ringing of the ears, with post-
service treatment records reflecting complaints of the same.  
Accordingly, the Board finds that service connection for 
tinnitus is warranted.

ORDER

Service connection for tinnitus is granted.


REMAND

At his February 2010 Video Conference Hearing, the Veteran 
argued that his May 2008 VA spine examination was inadequate.  
Specifically, the Veteran asserts that the report of that 
examination is not an accurate reflection of his self-
reported symptoms inasmuch as it shows he denied motor and 
sensory deficits in the bilateral lower extremities.  In this 
regard, the record reflects multiple diagnoses of 
radiculopathy in the right lower extremity.  Additionally, 
the Veteran testified that he has experienced an increase in 
sensory deficits since that examination (T-14).  Accordingly, 
the Board finds that the Veteran should be accorded the 
opportunity to undergo a VA examination to determine the 
current nature, extent, and severity of his service-connected 
lumbar spine disability.

With respect to the Veteran's bilateral hearing loss, the 
record reveals that upon entrance into active duty service in 
January 2003, the Veteran was noted to have hearing loss, 
with a hearing profile in effect since March 2001.  See 
January 2003 Medical MOS Review Board report.  Although it 
does not appear that audiological testing was performed at 
the time of this report, a report of medical examination, 
dated in March 2001, reveals pure tone thresholds of 25, 30, 
35, 60, and 65 decibels in the Veteran's right ear and 35, 
25, 50, 55, and 50 decibels in his left ear at 500, 1,000, 
2000, 3000, and 4,000 Hertz, respectively.  

The Veteran underwent two audiological evaluations in July 
2003, the first of which revealed pure tone thresholds of 25, 
35, 40, 65, and 60 decibels in his right ear and 45, 35, 70, 
60, and 50 decibels in his left ear at 500, 1,000, 2000, 
3000, and 4,000 Hertz, respectively.  The subsequent 
evaluation revealed pure tone thresholds of 
40, 55, 55, 70, and 70 decibels in his right ear and 55, 50, 
70, 65, and 60 decibels in his left ear at 500, 1,000, 2000, 
3000, and 4,000 Hertz, respectively.  In addition to 
continuation of his permanent hearing profile, the Veteran 
was fitted for hearing aids at that time.  

Although VA treatment records reflect findings of mild to 
moderate sensorineural hearing loss bilaterally, they do not 
include the numeric results of any audiological testing 
performed.  

Given the foregoing, the Board finds that the Veteran should 
be afforded an opportunity to undergo a VA examination in 
order to determine his current hearing acuity, and whether 
his pre-existing hearing loss underwent any increase in 
severity during active military service beyond its natural 
progression.  See. 38 C.F.R. § 3.306(a).  

Finally, the record reflects ongoing pertinent treatment at 
the VA Medical Center (VAMC) in Memphis, Tennessee.  On 
remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain copies of the 
Veteran's updated treatment records 
from the VAMC in Memphis, Tennessee 
dated since July 2008.  All efforts to 
obtain these records and any negative 
response should be fully documented in 
the claims file.

2.	The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current nature, extent and severity 
of his service-connected lumbar spine 
disability.  The examiner should review 
the claims file in conjunction with the 
examination, and such review should be 
noted in the examination report.  All 
indicated tests, including X-rays and 
range of motion studies, should be 
performed.

The examiner should render specific 
findings as to whether, during the 
examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
lumbar spine.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  The 
examiner should also indicate whether, 
and to what extent, the Veteran 
experiences additional functional loss 
of the lumbar spine due to pain and/or 
due to any other symptoms including 
during flare-ups and/or repeated use; 
to the extent possible, the examiner 
should express any such additional 
functional loss in terms of degrees of 
limitation of motion.

The examiner should also identify all 
neurologic manifestations of the 
Veteran's service-connected lumbar 
spine disability, to include sensory 
loss, and bowel, bladder, or erectile 
dysfunction, with reference to the 
nerve(s) affected.

3.	The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature, extent, and etiology of his 
bilateral hearing loss.  The examiner 
should review the claims file in 
conjunction with the examination, and 
such review should be noted in the 
examination report.  All indicated 
tests should be performed.

In addition, the examiner is asked to 
express an opinion as to whether the 
Veteran's bilateral hearing loss 
underwent any increase in severity 
beyond its natural progression during 
service between January 2003 to April 
2004.  

4.	 After completing the requested 
actions, the RO should readjudicate the 
claim.  If the benefits sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


